
	

113 HR 5420 : To amend the Internal Revenue Code of 1986 to permit the release of information regarding the status of certain investigations.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5420
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to permit the release of information regarding the
			 status of certain investigations.
	
	
		1.Release of information regarding the status of certain investigations
			(a)In generalSection 6103(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(11)Disclosure of information regarding status of investigation of violation of this sectionIn the case of a person who provides to the Secretary information indicating a violation of section
			 7213, 7213A, or 7214 with respect to any return or return information of
			 such person, the Secretary may disclose to such person (or such person’s
			 designee)—
						(A)whether an investigation based on the person’s provision of such information has been initiated and
			 whether it is open or closed,
						(B)whether any such investigation substantiated such a violation by any individual, and
						(C)whether any action has been taken with respect to such individual (including whether a referral has
			 been made for prosecution of such individual)..
			(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
